DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive.
Applicant argues that Shellenberger’s support structure is not positioned along and attached to a second surface.  Examiner respectfully disagrees.   Shellenberger expressly discloses support structure 160 positioned along and attached to a housing 130 (Fig. 4A).  
Applicant argues that Shellenberger’s support structure is not positioned along and attached to a tube portion.  Examiner acknowledges Shellenberger’s lack of a tube portion, however Shellenberger teaches a protruding domes 152 (Fig. 5) and that the shape of these domes may vary dependent on the characteristics of the furnace (¶42).   Perez teaches mesh tubes and is relied upon for this feature.  A person of ordinary skill is also a person of ordinary creativity, not an automaton,
In response to applicant's argument that the office action fails to provide details as to how the particulars of Shellenberger’s support structure would actually be incorporated into Perez’s burner box, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant’s remaining arguments against Shellenberger amount to attacking the reference individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrez et al. US20190101282 in view of Shellenberger et al. US20160040905.
Regarding claim 1, Perrez et al. US20190101282 discloses a liner device (Fig. 3A, liner 310), adapted to be mounted between a burner box and a tube interface plate of a furnace (Fig. 3A), the liner device comprising: 
a base section, including a shielding layer formed from a first flexible mesh of flame- resistant fibers, the shielding layer defining a first surface that is configured to face the burner box, a second surface opposite to the first surface, and a medial region with a through-hole forming a passageway through the shielding layer (312, Fig. 3A, ¶24, ¶30); 
a tube section, consisting essentially of a second flexible mesh of flame-resistant fibers formed into a tubular shape that defines an internal channel around a nominal axis, a proximal end of the tube section being positioned at the base section, such that the channel opens into the through-hole and that the tube section projects from the second surface and in a direction faced by the second surface (tube 308, ¶26, ¶30); 
Perez does not expressly disclose

	Shellenberger et al. US20160040905 teaches a liner device adapted to be mounted between a burner box and an interface plate of a furnace (Fig. 5 and Fig. 7) comprising an angle fastener (Fig. 7, 160), having a base portion (170) and having a leg portion that projects towards the second direction (164) and is positioned along and fixed to an outer surface of a mesh section at or near the proximal end thereof (Fig. 5 and Fig. 7, mesh portion 154). 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a fastener having a base portion and a leg portion as taught by Shellenberger since doing so amounts to a known technique in the art for mounting mesh burner portions with the known predictable results of securing the mesh to the assembly.  
	
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrez et al. US20190101282 in view of Shellenberger et al. US20160040905 in view of Mattial et al. US2877008.
Regarding claim 5, Perrez does not expressly disclose the liner device according to claim 1, wherein 
the leg portion of the angle fastener is fixed to the outer surface of the tube section using flame-resistant staples or stitches made of flame- resistant yarn, or 
wherein the base portion of the angle fastener is fixed to the second surface of the shielding layer using flame-resistant staples or stitches made of flame-resistant yarn, or both.
Mattial et al. US2877008 teaches a method for attaching a mesh liner in device for a furnace (Col. 1ln. 20) comprising staples (Col. 2 Ln. 33-35). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device to use staples to attach the mesh to the support structure .  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrez et al. US20190101282 in view of Shellenberger et al. US20160040905 in view of Garloch et al US20170009982.
Regarding claim 6, the previously combined reference teach the liner device according to claim 1, 
wherein the shielding layer further defines a peripheral region surrounding the medial region (Perrez, Fig. 3A)
Perrez does not expressly disclose
wherein the device further comprises an insulating layer that is fixed to and overlaps with the second surface of the shielding layer along at least the entire peripheral region, 
the insulating layer being compressible and configured to form a gasket between the mounting flanges of the burner box and the interface plate of the furnace.
Garloch et al US20170009982 teaches a burner assembly (Fig. 3) wherein gasket (67) is provided around a peripheral region of a partition plate (plate 68, Fig. 3) thereby providing a seal (¶38). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a gasket as taught by Garloch since doing so is a known technique in the art for improving similar devices with the known predictable result of providing a seal. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrez et al. US20190101282 in view of Shellenberger et al. US20160040905 in view of Garloch et al US20170009982 in view of Bond Et al. US20170191307.
Regarding claim 7, the previously combined reference teach the liner device according to claim 6, 

The previously combined references do not expressly disclose wherein the flexible and compressible material of the insulating layer consists essentially of thermally insulating mineral wool, 
Bond Et al. US20170191307 teaches a fire resistant screen (abstract) provided with a gasket wherein the gasket comprises mineral wool (¶34). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify since doing so amounts to a simple substitution of known gasket materials in the art with the known predictable results of being fire resistant. 

Claim 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrez et al. US20190101282 in view of Shellenberger et al. US20160040905 in view of Harazono US3391983 in view of Mattial et al. US2877008.
Regarding claim 12, Perrez does not expressly disclose the liner device according to claim 1, wherein the tube section is formed by bending an initially planar sheet of flexible mesh of flame-resistant fibers around the nominal axis into a tubular shape, and by attaching two overlapping edges of the initially planar sheet to each other using staples or stiches.
Harazono US3391983 teaches a mesh tube for a burner (Fig. 1) wherein the tube is constructed by bending a planar sheet around an axis and attaching the two overlapping edges (Fig. 2a-2c). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device to use a sheet bent into a tube with overlapping edges to 
Mattial et al. US2877008 teaches a method for attaching a mesh liner in device for a furnace (Col. 1ln. 20) comprising staples (Col. 2 Ln. 33-35). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device to use staples to attach the mesh to the support structure since doing so amounts to a known technique for attaching a mesh to a supporting structure in the field of furnaces with known predictable results.  
Regarding claim 13, the previously combined reference teach the liner device according to claim 12, comprising at least one further tube section with an associated nominal axis, the nominal axes of the tube sections being parallel and spanning a sagittal plane transverse to the base section; wherein the overlapping edge portions of the tube sheets are at substantially identical orientations and face transversely away from the sagittal plane (Perrez, Fig. 3A).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maricic et al US20150369495 in view of Perrez et al. US20190101282 in view of Shellenberger et al. US20160040905.
Regarding claim 14, Maricic et al US20150369495 discloses a furnace, comprising: 
a heat exchanger housing enclosing a plenum, and configured to allow a flow of gas to pass through the plenum (Fig. 13, cabinet 822); 
a burner unit, configured to receive and ignite a flammable fluid inside a burner chamber, in order to produce a flow of heated fluid (burner 30); 
at least one conduit configured to receive the flow of heated fluid from the burner unit via an inlet, and to convey the heated fluid on an inside of the conduit, through the plenum, and to conduct 
an interface plate that mechanically supports the at least one conduit on one side of the interface plate, and is configured to support the burner unit on an opposite side of the interface plate, so that the conduit and the burner unit are in fluid communication via the inlet (844); 

Maricic does not expressly disclose a liner device according to claim 1, the base section thereof being placed on the opposite side of a interface plate in between the burner unit and the interface plate, with the first surface of the shielding layer facing the burner chamber and the second surface facing the interface plate; with the tube section of the liner device projecting away from the second surface, via the inlet, into the conduit; and with the base portion of the angle fastener positioned along and fixed to the second surface and with the leg portion positioned along and fixed at or near proximal tube end to the outer surface of the tube section, such that the base section and the tube section shield the angle fastener from the burner chamber.

Perrez et al. US20190101282 in view of Shellenberger et al. US20160040905 (discussed above) teaches a liner device according to claim 1, the base section thereof being placed on the opposite side of a interface plate (Perrez, Fig. 3A, 303) in between the burner unit and the interface plate (Perez, Fig. 1b), with the first surface of the shielding layer facing the burner chamber and the second surface facing the interface plate (Perez, Fig. 3A); with the tube section of the liner device projecting away from the second surface, via the inlet, into the conduit (Perez, Fig. 3A); and with the base portion of the angle fastener positioned along and fixed to the second surface and with the leg portion positioned along and fixed at or near proximal tube end to the outer surface of the tube section, such that the base section and the tube section shield the angle fastener from the burner chamber (Shellenberger Fig. 4).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Maricic with a fastener having a base portion and a leg portion as taught by Shellenberger since doing so amounts to a known technique in the art for mounting mesh burner portions with the known predictable results of securing the mesh to the assembly.  
Allowable Subject Matter
Claims 2, 3, 4, 8, 9, 10, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or make obvious the combination of features required by the respective claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPAK A DEEAN/Examiner, Art Unit 3762                        

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762